Citation Nr: 0120947	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant timely requested waiver of recovery of 
an overpayment of nonservice-connected death pension benefits 
in the amount of $36,031.00.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service in April 1947 to 
August 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 1999 decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(COWC) at the St. Paul, Minnesota, Debt Management Center.  
This case originates from the Houston, Texas Regional Office 
(RO). 


REMAND

The appellant was paid nonservice-connected death pension 
benefits based on the veteran's service from January 9, 1988 
to July 22, 1995.  The RO determined that she had been 
holding herself out as the wife of another man (A.C.) since 
late 1985, which was prior to the veteran's death on January 
9, 1988, and this resulted in the overpayment at issue on 
appeal.  On August 19, 1997, the RO sent notice to the 
appellant of the overpayment and notice of the right to 
request waiver of recovery of the overpayment, and the fact 
that such a request had to be filed within 180 days of that 
notice.  The appellant responded with a statement of August 
28, 1997, claiming that she had only been A.C.'s housekeeper 
prior to their ceremonial marriage in July 1995, and also 
submitted a financial status report.  


The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  In this case, the 
appellant has argued in part that she should not have to 
repay the overpayment of death pension benefits based on the 
veteran's service because the debt was not properly created.  
She states that, contrary to the decision by VA, she did not 
live as husband and wife with A.C. from 1985 to the time of 
their ceremonial marriage on July 22, 1995.  Inasmuch as a 
grant or denial of a waiver presupposes the propriety of the 
creation of the indebtedness in the first instance, the 
matter of the creation of the debt must be addressed.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  However, the fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Thus, the question of whether the debt was 
properly created must be remanded for initial consideration. 

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

2.  The RO should adjudicate the issue of 
whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the appellant's 
specific contentions reflected in her 
written statements and in her 
videoconference hearing testimony.  If 
the determination is adverse to the 
appellant, the RO should notify her and 
her representative of the determination 
and of her appellate rights, and inform 
her that he must perfect an appeal of 
this issue if she wants the Board to 
consider it.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2000).

3. Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
complied with, the RO should readjudicate 
the issue of whether the veteran is 
entitled to wavier of recovery of the 
overpayment, with specific consideration 
as to whether the appellant's handwritten 
letter dated August 28, 1997 and received 
September 19, 1997 should be deemed a 
timely request for waiver.  If any issue 
for which an appeal has been perfected 
remains adverse to the appellant, she and 
her representative, should be provided a 
supplemental statement of the case (SSOC) 
that complies with any requirements of 
the VCAA and addresses all appellate 
issues.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).



 

